Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system of generating a three-dimensional (3D) training content. The closest prior art, Cini (USPAP       2020/0242,849), shows a similar system, in which, classifying, by a 3D content generation system, a 3D model, based on a feature set associated with one or more objects associated with the 3D model by using a pre-trained Machine Learning (ML) model (Please note, paragraph 0017. As indicated a three-dimensional modeling system for designs of interior spaces such as rooms and corridors that permits operators to select, arrange, and modify features of the three-dimensional model to reflect potential changes to a corresponding real interior space accurately. Interdependencies may be detected and/or performed using machine learning processes such as k-means clustering algorithms, feature learning, and/or classifiers; processes may be represented and/or archived using a decision tree data structure. In an embodiment, not only may the appearances of introduced or modified features be portrayed accurately in situ, but effects of features on one another or on one or more goals of a project may also be represented accurately; this result may be enabled by introduction of data structures marrying three-dimensional models of spaces and features with data elements representing seen and unseen attributes of such features, as well as rules for interactions of such data elements between data structures that affect in turn rules for rendering a resulting three-dimensional model of a space and its contents). However, Cini fails to address: “for wherein classifying the 3D model further comprises: parsing the 3D model to determine the one or more objects in the 3D model; extracting the feature set for the one or more objects in the 3D model and determining the class and the at least one tag for the one or more objects in the 3D model based on the feature set comparison for the one or more objects by the pre-trained ML model; assigning, by the 3D content generation system, a class and at least one tag to the one or more objects based on the pre-trained ML model; assigning, by the 3D content generation system, one or more functionalities to the one or more objects based on the at least one tag assigned to the one or more objects and creating, by the 3D content generation system, the 3D training content for the 3D model by using the one or more objects in the 3D model assigned with the at least one tag and the one or more functionalities”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, March 15, 2021